  Case 15-41218         Doc 38     Filed 04/03/19 Entered 04/03/19 07:38:49              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41218
         ALICIA BREANA RHINE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/04/2015.

         2) The plan was confirmed on 02/09/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,400.00.

         10) Amount of unsecured claims discharged without payment: $77,740.27.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41218       Doc 38        Filed 04/03/19 Entered 04/03/19 07:38:49                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $20,895.00
       Less amount refunded to debtor                            $945.00

NET RECEIPTS:                                                                                   $19,950.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $892.71
    Other                                                                   $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,202.71

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE TRINITY HOSPITAL        Unsecured      2,044.00            NA              NA            0.00       0.00
ARIEL COMMUNITY ACADEMY          Unsecured         600.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          62.37           62.37          28.51       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          83.00           83.00          37.93       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured         404.00          9.97            9.97           4.56       0.00
ASSOCIATED ALLERGISTS & ASTHM    Unsecured      1,078.00       1,078.00        1,078.00        492.69        0.00
AT&T                             Unsecured         204.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         525.00        525.42          525.42        240.14        0.00
Chatham Dental Works             Unsecured         240.00           NA              NA            0.00       0.00
CHICAGO IMAGING ASSOCIATES       Unsecured         107.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         211.80          211.80          96.80       0.00
COMMONWEALTH EDISON              Unsecured            NA         160.47          160.47          73.34       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured          85.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         358.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         500.00        669.76          669.76        306.11        0.00
EMERGENCY ROOM CARE PROVIDE      Unsecured         722.00           NA              NA            0.00       0.00
FIRST INVESTORS FINANCIAL SVC    Secured        8,450.00     10,405.38         8,450.00      8,450.00     600.66
FIRST INVESTORS FINANCIAL SVC    Unsecured      1,643.00            NA         1,955.38        893.69        0.00
GREAT AMERICAN FINANCE           Secured        1,904.00       1,904.00        1,904.00      1,904.00      76.77
GREAT AMERICAN FINANCE           Unsecured      1,894.00          10.00           10.00           4.57       0.00
MIDLAND FUNDING                  Unsecured      3,647.00       3,108.56        3,108.56      1,420.75        0.00
MIDLAND FUNDING LLC              Unsecured      3,268.00            NA              NA            0.00       0.00
PEOPLES ENERGY                   Unsecured         157.00        132.22          132.22          60.43       0.00
QUANTUM3 GROUP LLC               Unsecured         124.00        123.26          123.26          56.34       0.00
REGIONAL ACCEPTANCE CORP         Unsecured         304.00           NA              NA            0.00       0.00
REGIONAL ACCEPTANCE CORP         Unsecured         559.00           NA              NA            0.00       0.00
SPRINT                           Unsecured         511.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE         Unsecured      5,635.00            NA              NA            0.00       0.00
SUNEELA HARSOOR                  Unsecured         180.00           NA              NA            0.00       0.00
TRINITY HOSPITAL                 Unsecured         800.00           NA              NA            0.00       0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured      2,254.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-41218        Doc 38        Filed 04/03/19 Entered 04/03/19 07:38:49                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted     Allowed         Paid           Paid
UNIVERSITY OF IL                  Unsecured         341.00           NA          NA             0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     28,180.00     41,719.92    41,719.92            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      5,065.00            NA          NA             0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      7,818.00            NA          NA             0.00         0.00
VIRTUOSO SOURCING GROUP           Unsecured         511.00           NA          NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00             $0.00                    $0.00
      Mortgage Arrearage                                      $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                             $8,450.00         $8,450.00                  $600.66
      All Other Secured                                   $1,904.00         $1,904.00                   $76.77
TOTAL SECURED:                                           $10,354.00        $10,354.00                  $677.43

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $49,850.13          $3,715.86                   $0.00


Disbursements:

       Expenses of Administration                              $5,202.71
       Disbursements to Creditors                             $14,747.29

TOTAL DISBURSEMENTS :                                                                         $19,950.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-41218         Doc 38      Filed 04/03/19 Entered 04/03/19 07:38:49                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
